Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 20-32, 34-36 are elected for examination. Claim 33 are withdrawn in view of response dated 6/16/2021.
IDS are considered.
Drawings as field are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under this section for being indefinite.
Specifically:
 Claim 31 states that the message to be transmitted is received from a vehicular transceiver via unicast uplink transmission.
Note that the independent base claim 29 establishes that the message is transmitted by a network element to multiple vehicular recipient. A link from the network to the client device is a downlink (DL). In view of the Specification, this network element appears to be a base station.
Claim 31 directly contradicts what being established in claim 20 by saying the message is now actually received from a vehicular transceiver via an uplink transmission.
The Examiner has consulted the Specification. Claim 31 appears to also contradict the Specification as well. Section 2.2 of the Specification states “the eNB/RSU may broadcast this V2X message through Uu downlink transmission”.  No such message is transmitted via an uplink from the vehicular device.
As claim 31 is contradictory to base claim and thus cannot be interpreted in any reasonable way, the Office’s discussion of claim 31 in view of prior arts is held in abeyance of Applicant’s clarification of claim 31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-22, 25, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos et al. (US 2013/0336111) in view of Dinan et al. (US 2018/0049224)


Vos discloses a method in a network element of in a radio access network for transmitting a message for multiple recipients (See Abstract), the method comprising:
determining the recipients of the message in one or more coverage areas; (See ¶0032, 0034, groups of recipient M2M devices is identified by and known to network, 0070, determining (…) k M2M devices, i.e. the network has determined which specific devices to tend to)

estimating the amount of radio resources needed in transmission the message using
broadcast or separate unicast messages or, based on radio channel estimation, the number
of recipients that cannot receive broadcast message, or both; (¶0067-0070, calculating a cost function for each mode of messaging, such as network resource usage for the each of broadcast and unicast mode)
 and transmitting the message either as a single broadcast message to the recipients in each coverage area or as a unicast message separately to each 
recipient or both, based on minimizing the amount of radio resources needed in
transmission or the number of recipients that cannot receive the broadcast
message, or both. (See ¶0067-0070, transmitting the message based on whether to use unitcast or broadcast messaging, using the selected mode. The selected mode is based on consideration of efficient/cost effective use of network resource. ¶0035, for example, use of broadcast of message avoid large number of unicast messages when there is a large group of devices, thus minimizing resources from having to establishing a corresponding number of unicast devices)



Dinan discloses unicast/broadcast messaging (¶0153) between network and a M2M device, specifically a V2X device (V2X is subclass of M2M) (See ¶0168, 0169, UE being V2X), and the system performing channel estimation for each vehicular recipient (See at least ¶0122, 0137 and ¶0229, channel estimation is done via measurement reports (CSI report for example) by any given V2X UE that participates in the network as part of routine resource allocation and mobility management for the given UE)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system for M2M device of Vos can be applied for vehicular device because V2X is a subclass of M2M device class. Furthermore, the practice of performing channel estimation as Dinan for each UE is standard for any network. It is mandatory for essential processes such as network discovery, handover, link establishment, and resource allocation. The estimation allows network to advantageously provide best mode of communication that best suits the radio condition.

Claim 34 is directed to an apparatus in a radio access network, said apparatus comprising:
at least one processor; and at least one memory including computer program code,
the at least one memory and the computer program code configured to (See Vos, ¶0013, 0014, processor and memory), with the at least one processor, cause the apparatus at least to perform 

Claim 35 is directed to a system, comprising one or more apparatuses of claim 34 and thus is rejected by the same reasoning of claim 34, and, by extension, claim 20.
Claim 36 is directed to a computer program product embodied on a non-transitory computer-
readable medium See Vos, ¶0013, 0014, processor and CRM), said computer program comprising program instructions which, when loaded into an apparatus, cause the apparatus to execute the method according to claim 20, and thus is addressed by the same reasoning as those of claim 20. See rejection of claim 20 above.

As to claim 21:
Vos in view of Dinan discloses all limitations of claim 20, further comprising:
utilizing channel feedback from vehicular recipients in obtaining radio channel
estimation. (See Dinan, ¶0150, 0122, 0137, done through uplink measurement report signaling)

 
As to claim 22:
Vos in view of Dinan discloses all limitations of claim 20, further comprising:
utilizing channel feedback and quality of service information from other terminals
using same transmission resources in the same coverage area in obtaining radio channel
estimation. (See Dinan, ¶0150, 0122, 0137, done through uplink measurement report signaling. 0144, each of the plurality of UEs (i.e. other terminals) under the same coverage (i.e. using the parts of the spectrum of the base station) to monitor resources. ¶0154, the plurality of UEs in the same base station’s coverage are configured to send back CSI measurements to the base station)

As to claim 25:
Vos in view of Dinan discloses all limitations of claim 20, however is silent on
transmitting the message only as a broadcast message if estimation indicates all of
the vehicular recipients can receive the broadcast message. (See Vos ¶0070, a broadcast is preferred when reachability is the factor.  Broadcast messages can be receivable by an M2M device even when it is offline, whereas impossible in case of unicast)

As to claim 27:
Vos in view of Dinan discloses all limitations of claim 20, further comprising:
determining unicast radio resources needed to transmit the message as a unicast to
all vehicular recipients; determining radio resources need for other communication with vehicular recipients; and transmitting the message using unicast if the sum of the both determined resources is smaller than available radio resources. (In other words, the claim indicates that the unicast can be used when the resource usage does not cause network’s congestion (congestion is when resource usage is greater than network’s available resource pool). Per ¶0070 of Vos, determining whether to use unicast involves looking at resource usage and such that the method chosen must be cost effective, i.e. avoiding congestion. Therefore it is already implied that both unicast and broadcast to be used when they do not cause congestion. See abstract, estimations of congestion (i.e. calculation of existing activity’s usage of resources))


Vos in view of Dinan discloses all limitations of claim 20, further comprising:
determining the vehicular recipients that cannot receive the broadcast message after
transmitting the broadcast message. (See Vos, ¶0046, determining that the devices failing to transmit an acknowledgement for a transmitted broadcast message, i.e. the broadcast message have not been received)

As to claim 29:
Vos in view of Dinan discloses all limitations of claim 28,  Vos further comprising:
determining the vehicular recipients of the message in one or more coverage areas; (See ¶0032, 0034, groups of recipient M2M devices is identified by and known to network, 0070, determining (…) k M2M devices, i.e. the network has determined which specific devices to tend to)
transmitting the message as a single broadcast message to the vehicular recipients
in each coverage area; (Vos, ¶0046, 0048-0050 of Vos, broadcast message is transmitted to the devices)
receiving feedback from the vehicular recipients regarding reception of the
broadcast message; (See Vos,  ¶0046, 0050, receiving one or more acknowledgement from the receiving devices for the broadcast message)
determining the vehicular recipients than did not receive the broadcast message on
the basis of feedback received from the vehicular recipients; and transmitting the message as unicast to the vehicular recipients that did not receive the broadcast message. (the network determines the particular target device that does not transmit the acknowledgement message, and transmit the message as a unicast - See ¶0051 of Vos)

As to claim 30:
 Vos in view of Dinan discloses all limitations of claim 20, further comprising:
determining the amount of radio resources needed for sending a message as
individual unicast for all vehicular recipients in a cell and the amount of radio resources
needed for other traffic in the cell; and if the combined amount of needed radio resources is less than the total available radio resources in the cell, transmitting the message as individual unicast for all vehicular recipients. (In other words, the claim indicates that the unicast can be used when the resource usage does not cause network’s congestion (congestion is when resource usage is greater than network’s available resource pool). Per ¶0070 of Vos, determining whether to use unicast involves looking at resource usage and such that the method chosen must be cost effective, i.e. avoiding congestion. Therefore it is already implied that both unicast and broadcast to be used when they do not cause congestion. See abstract, estimations of congestion (i.e. calculation of existing activity’s usage of resources))

Claim(s) 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos et al. (US 2013/0336111) in view of Dinan et al. (US 2018/0049224) and in further view of Hu et al. ( CN 104918297).

As to claim 23:
Vos in view of Dinan discloses all limitations of claim 20, further comprising:
See  Vos, ¶0042, claim 11, tracking location of devices, as well as its mobility, i.e. cell visited for example. Also Dinan, ¶0150, 0169, 0170, location/speed reporting by UE)
Vos in view of Dinan however does not explicitly disclose estimating the vehicular recipients that cannot receive the broadcast message on the basis of the location and mobility information.

Hu, in a related field of endeavor, discloses, in a wireless network, the network can track location and mobility of the a mobile station such as distance, to determine whether the mobile station can no longer be reached by its signal (out of signal coverage of the network) (See first and second paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Vos and Dinan can implement the out-of-coverage determining step of Hu. Such implementation allows the system to flexibly adapt to changing environment/condition to avoid wasteful transmission (i.e. out-of-coverage UE cannot receive such transmission), as efficient use of resource is stressed by Vos in ¶0026. 


Claim(s) 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos et al. (US 2013/0336111) in view of Dinan et al. (US 2018/0049224) and in further view of US 2016/0380853 by  Lotfallah)

As to claim 24:
Vos in view of Dinan discloses all limitations of claim 20, however is silent on

recipient if estimation indicates none of the vehicular recipients can receive the broadcast
message.
However, recall in Vos , ¶0035, 0067-0070, that the network side is to ensure the recipients to receive the message either way, regardless of what method is chosen.  As such, should one method is somehow unavailable, i.e. the recipient thus cannot receive the broadcast, the alternative method is to be used.  See ¶0104 of Lotfallah, when it is determined that broadcast is unavailable, (thus all recipients cannot receive broadcast), unicast is to be used.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Vos and Dinan to transmitting the message only as a unicast message separately to each vehicular recipient if estimation indicates none of the vehicular recipients can receive the broadcast message per Lotfallah’s disclosure.  Such implementation advantageously ensure the information will reach the user devices in one way or another, especially in an emergency situation. 


Claim(s) 32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos et al. (US 2013/0336111) in view of Dinan et al. (US 2018/0049224) and in further view of Mac et al. (US 2017/0353777).

As to claim 32:


Mac, in a related field of endeavor, discloses that broadcasted messages in V2X communication be any message of Cooperative Awareness Message or a Decentralized Environmental Notification Message (See ¶0136, an ETSI Cooperative Awareness message).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the messages to be transmitted in the system of Vos and Dinan can be a Cooperative Awareness Message. Such message clearly can be used to carry safety information for use in V2X to address safety concern in driving (¶0008 of Mac.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Albal et al. (US 7,558,587) – a method includes receiving at least one request for wireless communication of information to at least one wireless device (104). The method further comprises selecting, based at least in part on a total number of wireless devices to receive the wireless communication of information, a mode of wireless communication of information to the at least one wireless device (104). The mode of wireless communication being selected from at least one of a wireless information broadcast communication mode, a wireless information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUAN M HUA/Primary Examiner, Art Unit 2645